Citation Nr: 0913636	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-24 706	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1969 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2008, the Veteran filed a motion for 
reconsideration of a Board decision in January 2008, denying 
the claim of service connection for tinnitus on the basis 
that a diagnosis of tinnitus was not shown.  

In ruling on the motion for reconsideration, the designated 
representative of the Chairman of the Board of Veterans' 
Appeals held that the Board's decision would be vacated 
instead and a new decision would be entered and that 
therefore the motion for reconsideration was moot.  
Accordingly in September 2008, the Board vacated the decision 
of January 2008, under the authority of 38 C.F.R. § 20.904, 
and remanded the case for additional development.  The 
requested development was not completed, so further action is 
necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In its remand of September 2008, the Board requested a VA 
medical opinion on the question of whether the Veteran's 
tinnitus was related to his service.  As there is no evidence 
to show that the Veteran was scheduled for the requested VA 
examination, further evidentiary development is needed to 
ensure compliance with the remand directive.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
audiological examination to determine 
whether it is at least as likely as not 
that the Veteran's tinnitus is 
etiologically related to service or to 
service-connected hearing loss.  The 
claims folder must be made available for 
review by the examiner.   

In formulating an opinion, the examiner is 
also asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation. 

2. After the development has been 
completed, adjudicate the claim.  If the 
benefits sought remains denied, furnish 
the Veteran a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
	
